Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/10/21. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 16-20are rejected under  35. U.S.C. §103 as being unpatentable over Ting (US 20170062525 A1) hereinafter, “Ting” and further in view of Radosavljevic (US 20130270512 A1) hereinafter “Rado”.
Regarding claim 1, Ting discloses a memory array, comprising:
a plurality of non-volatile random access memory (RAM) elements see fig 1 (and fig 3a/b, disclosing at least connection elements for RAM, i.e. 320 ); and a plurality of transistors (pmos/nmos), individual ones of the plurality of transistors coupled to corresponding individual ones of the plurality of non-volatile RAM elements (see each pmos and nmos has two nanowire transistors, see fig 3a/b also disclosing multiple channels), wherein the plurality of transistors is a plurality of vertical multi-channel transistors (vertical, see para [0021] disclosing vertical gates, and multiple transistors (i.e. GAA surrounds channels, see para [0030] disclosing multiple gates(and thus, over a multi-channel, interpreted as corresponding active regions under gates))).
But Ting does not disclose individual ones of the plurality of vertical multi-channel  transistors comprising two or more discrete regions of a channel material. However, Rado is directed towards multi channel devices, and at least at fig 2a discloses multiple channel regions in the gate all around source drain regions, see fig 2a.
Ting and Rado are in the same or similar fields of endeavor. It would have been obvious to combine Ting with Rado. Ting and Rado may be combined by forming the channel regions of Ting in accordance with Rado. One having ordinary skill in the art would be motivated to combine Ting with Rado in order to reduce contact resistance, see para [0028].
Applicants have amended claim 1 to recite that two or more discrete regions of the channel material are laterally adjacent to one another. This office action applies broadest reasonable interpretation to the phrase “laterally adjacent” to mean that ‘at least one of the sides are next to another’. Clearly, this is shown in the cited art in Rado, for example 2a, where sides of 140 and 145 are adjacent/next to one another. 
Regarding claim 3, Ting and Rado disclose he memory array of claim 1, wherein the plurality of non-volatile RAM elements is a plurality of resistive random access memory (RRAM) elements, see paras [0021]-[0022].
Regarding claim 5, Ting and Rado disclose the memory array of claim 1, wherein the channel material comprises a poly crystalline silicon channel material(see para [0057] disclosing types of polysilicon).
Regarding claim 6, Ting and Rado disclose the memory array of claim 1, wherein the channel material comprises a polycrystalline group III-V channel material (see para [0057] disclosing types of polysilicon).
Regarding claim 7, Ting and Rado disclose the memory array of claim 1, wherein the channel material comprises a semiconducting oxide channel material (see paras [0021] [0057] disclosing types of polysilicon, disclosing oxides).
Regarding claim 16, Ting disclose an integrated circuit structure, comprising: a first interconnect line above a second interconnect line (see figs 1 and 2); a transistor between the first interconnect line and the second interconnect line (see 230, fig 2), the transistor comprising a vertical multi-channel structure (see fig 2a), the vertical multi-channel structure comprising a plurality of discrete regions of a channel material (see multiple channel  312a/b); a gate dielectric layer (see para [0021])surrounding a portion of the vertical multi-channel structure (see para [0021]); and a gate electrode surrounding the gate dielectric layer, the gate electrode between the first interconnect line and the second interconnect line (see fig 2b, word like is the gate electrode, see fig 2a), non-volatile random access memory (RAM) element coupled to the transistor (and thus, over a multi-channel, interpreted as corresponding active regions under gates) elements (see each pmos and nmos has two nanowire transistors, see fig 3a/b also disclosing multiple channels, and fig 3a/b, disclosing at least connection elements for RAM, i.e. 320 ).
However, Ting does not explicitly disclose that there is an individual transistor with two or more discrete channel material regions. However, Rado is directed to multi channel transistors, and  at least at fig 2a discloses multiple channel regions in the gate all around source drain regions, see fig 2a.
Ting and Rado are in the same or similar fields of endeavor. It would have been obvious to combine Ting with Rado. Ting and Rado may be combined by forming the channel regions of Ting in accordance with Rado. One having ordinary skill in the art would be motivated to combine Ting with Rado in order to reduce contact resistance, see para [0028]
Applicants have amended claim 16 to recite that two or more discrete regions of the channel material are laterally adjacent to one another. This office action applies broadest reasonable interpretation to the phrase “laterally adjacent” to mean that ‘at least one of the sides are next to another’. Clearly, this is shown in the cited art in Rado, for example 2a, where sides of 140 and 145 are adjacent/next to one another. 

Regarding claim 17, Ting and Rado disclose the integrated circuit structure of claim 16, wherein the channel material comprises polycrystalline silicon (see para [0025] disclosing polysilicon).
Regarding claim 18, Ting and Rado disclose the integrated circuit structure of claim 16, wherein the channel material comprises a polycrystalline group III-V material (see para [0057] disclosing types of polysilicon).
Regarding claim 19, Ting and Rado disclose the integrated circuit structure of claim 16, wherein the channel material comprises a semiconducting oxide material(see para [0057] disclosing types of polysilicon).
Regarding claim 20, Ting and Rado disclose the integrated circuit structure of claim 16, wherein the vertical multi-channel structure includes four discrete regions of the channel material (see para [0057] disclosing types of polysilicon, dopant (2 types), metal and insulator).

Claims  8, 12-15 are rejected under 35 U.S.C. §103 as being unpatentable over Ting (US 20170062525 A1), Rado and further in view of Jang (US 20100140692A1).
Regarding claim 8, Ting discloses an integrated circuit structure, comprising: a bit line above a source line (see fig 2b); an individual transistor between the bit line and the source line 230, the individual transistor comprising a vertical multi-channel structure (see 312a,312b disclosing multiple gates, hence multiple channels), the vertical multi-channel structure comprising two or more discrete regions of a channel material (see fig 3a/3b); a gate dielectric layer 317 surrounding a portion of the vertical multi-channel structure (see fig 3a); and a word line surrounding the gate dielectric layer, (see para [0021] disclosing gate dielectric), the word line between the bit line and the source line (see fig 2b).
Jang discloses a non-volatile random access memory (RAM) element between the individual transistor and the bit line (see 249 below 265).
Ting and Jang are in the same or similar fields of endeavor. It would have been obvious to combine Jang with Ting. Jang and Ting may be combined by forming a resistive memory as disclosed in Jang in an arrangement as disclosed in Ting in order to form high density ram (see para [0021] and [0078]). However, Ting does not explicitly disclose that there is an individual transistor with two or more discrete channel material regions. However, Rado is directed to multi channel transistors, and  at least at fig 2a discloses multiple channel regions in the gate all around source drain regions, see fig 2a.
Ting and Rado are in the same or similar fields of endeavor. It would have been obvious to combine Ting with Rado. Ting and Rado may be combined by forming the channel regions of Ting in accordance with Rado. One having ordinary skill in the art would be motivated to combine Ting with Rado in order to reduce contact resistance, see para [0028].
Applicants have amended claim 8 to recite that two or more discrete regions of the channel material are laterally adjacent to one another. This office action applies broadest reasonable interpretation to the phrase “laterally adjacent” to mean that ‘at least one of the sides are next to another’. Clearly, this is shown in the cited art in Rado, for example 2a, where sides of 140 and 145 are adjacent/next to one another. 

Regarding claim 12, Ting, Jang and Rado disclose the integrated circuit structure of claim 8, wherein the channel material comprises poly crystalline silicon(see para [0057] disclosing types of polysilicon).
Regarding claim 13, Ting, Jang and Rado disclose the integrated circuit structure of claim 8, wherein the channel material comprises a polycrystalline group III-V material (see para [0057] disclosing types of polysilicon).
Regarding claim 14, Ting, Jang and Rado disclose the integrated circuit structure of claim 8, wherein the channel material comprises a semiconducting oxide material (see paras [0041] and [0057] disclosing types of polysilicon and oxides thereof).
Regarding claim 15, Ting, Jang and Rado disclose the integrated circuit structure of claim 8, wherein the vertical multi-channel structure comprises four discrete regions of the channel material(see para [0057] disclosing types of polysilicon, dopant (2 types), metal and insulator).

Claims 2 and 4 are rejected  under 35 U.S.C. §103 as being unpatentable over Ting and Rado and further in view of Ando.
Regarding claim 2, Ting and Rado discloses the memory array of claim 1, but does not disclose wherein the plurality of non-volatile RAM elements is a plurality of spin torque transfer random access memory (STTRAM) elements. Ando discloses wherein the non-volatile RAM element is a spin torque transfer random access memory (STTRAM) element (see paras [0035]-[0037] disclosing different types of VFET’s).
Ting, Rado and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Rado and Ando. Ting, Rado and Ando may be combined by forming the Ram structures of Ting and Rado in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Rado Ando in order to high density Vram devices, see para [0034]
Regarding claim 4, Ting and Rado discloses the memory array of claim 1, wherein the plurality of non-volatile RAM elements is a plurality of conductive bridge random access memory (CBRAM) elements. Ando discloses wherein the non-volatile RAM element is a conductive bridge random access memory (CBRAM) element (see paras [0035]-[0037] disclosing different types of VFET’s). It would have been available and within the skill to one having ordinary skill in the art to use analogous technology, CBRAM.
Ting, Rado and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Rado and Ando. Ting, Rado and Ando may be combined by forming the RAM structures of Ting, Rado with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Rado and Ando in order to high density Vram devices, see para [0034].

Claims 9, 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Ting, Jang Rado and Further in view of Ando (US 10269869 B1).
Regarding claim 9, Ting, Jang and Rado discloses the integrated circuit structure of claim 8, and Ando discloses wherein the non-volatile RAM element is a spin torque transfer random access memory (STTRAM) element (see paras [0035]-[0037] disclosing different types of VFET’s).
Ting, Jang, Rado and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang, Rado and Ando. Ting, Jang and Ando may be combined by forming the Ram structures of Ting, Jang, Rado in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang, Rado and Ando in order to form high density Vram devices, see para [0034].
Regarding claim 10, Ting, Jang, Rado discloses the integrated circuit structure of claim 8, Ando discloses wherein the non-volatile RAM element is a resistive random access memory (RRAM) element(see paras [0035]-[0037] disclosing different types of VFET’s). 
Ting, Jang, Rado and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang and Ando. Ting, Jang and Ando may be combined by forming the RAM structures of Ting and Jang in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang and Ando in order to high density Vram devices, see para [0034].
Regarding claim 11, Ting, Jang, and Rado disclose the integrated circuit structure of claim 8, Ando discloses wherein the non-volatile RAM element is a conductive bridge random access memory (CBRAM) element(see paras [0035]-[0037] disclosing different types of VFET’s). 
Ting, Jang, Rado and Ando are in the same or similar fields of endeavor. It would have been obvious to combine Ting, Jang, Rado and Ando. Ting, Jang, Rado and Ando may be combined by forming the RAM structures of Ting, Jang and Rado in accordance with Ando, in and RRam arrangement (see paras [0035]-[0037] disclosing different types of VFET’s). One having ordinary skill in the art would be motivated to combine Ting, Jang, Rado and Ando in order to high density Vram devices, see para [0034].
Response to Arguments
Applicant has amended the claims to distinguish from the art and for clarity. Which, has necessitated a shift in interpretation. However, this office action maintains this rejection and thus, applicant’s assertions are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813